                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


UNITED STATES OF AMERICA,                        )       CASE NO. 5:20 CR 006
                                                 )
         Plaintiff                               )       JUDGE SOLOMON OLIVER, JR.
                                                 )
    v.                                           )       ORDER ACCEPTING PLEA
                                                 )       AGREEMENT, JUDGMENT AND
TERESA WEBER,                                    )       REFERRAL TO U.S. PROBATION
                                                 )       OFFICE
      Defendant                                  )


           This case is before the Court on a Report and Recommendation filed by United States

Magistrate Judge Thomas M. Parker, regarding the change of plea hearing of Teresa Weber, which

was referred to the Magistrate Judge with the consent of the parties.

           On January 7, 2020, the government filed a 1 count Information, charging Defendant

Teresa Weber, with Bank Fraud, in violation of Title 18 U.S.C. § 1344(2). Defendant was arraigned

on January 29, 2020 before Magistrate Judge Thomas M. Parker, and entered a plea of guilty to count

1 of the Information. Magistrate Judge Parker issued a Report and Recommendation (“R&R”),

concerning whether the plea should be accepted and a finding of guilty entered.

           Neither party submitted objections to the Magistrate Judge’s R&R in the fourteen days after

it was issued.

           On de novo review of the record, the Magistrate Judge’s R&R is adopted. Defendant

Weber is found to be competent to enter a plea and to understand her constitutional rights. She is

aware of the charges and of the consequences of entering a plea. There is an adequate factual basis

for the plea. The court finds the plea was entered knowingly, intelligently, and voluntarily. The plea

agreement is approved.
         Therefore, Defendant Teresa Weber is adjudged guilty to count 1 of the Information, in

violation of Title 18 U. S. C. § 1344(2). This matter was referred to the U. S. Probation Department

for the completion of a pre-sentence investigation and report. Sentencing will be on May 20, 2020,

at 11:00 a.m. in Courtroom 17A, Carl B. Stokes United States Court House, 801 West Superior

Avenue, Cleveland, Ohio.

         IT IS SO ORDERED.

                                                  /s/SOLOMON OLIVER, JR.
                                                  UNITED STATES DISTRICT JUDGE
February 21, 2020
